Citation Nr: 1452204	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  13-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether a timely substantive appeal was received to perfect a claim for a one-time payment from the Filipino Veterans Equity Compensation fund (FVEC).  

2.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran had service between January 1943 and June 1946.  He died in June 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines which denied the appellant a one-time payment from the Filipino Veterans Equity Compensation fund (FVEC).  The appellant initiated this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant filed a timely and complete VA Form 9 which was received on May 17, 2011.  

2.  The Veteran died in June 2004.  


CONCLUSIONS OF LAW

1.  The appellant filed a complete VA Form 9 substantive appeal in a timely manner.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2014).  

2.  The requirements for eligibility of the surviving spouse for a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.   The VCAA does not apply in this case, however, because there is no reasonable possibility that any further assistance would aid the Appellant in substantiating the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (The U.S. Court of Appeals for Veterans Claims held that the VCAA does not apply to a claim if there has been factual development and there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim.).   

Timeliness of the Substantive Appeal

After an appellant receives the statement of the case, the appellant must file a formal appeal within sixty days from the date the statement of the case is mailed, or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2014); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not perfect appeal by timely filing substantive appeal, RO rating decision became final).  

By regulation, this formal appeal must consist of either "a properly completed VA Form 1-9, . . . or correspondence containing the necessary information."  38 C.F.R. § 20.202.  In the present case, the appellant filed a VA Form 9 which was received at the RO on May 13, 2011, according to the date stamp.  The appellant had until May 22, 2011, 60 days after the March 22, 2011 mailing of the statement of the case and over a year after the May 6, 2010 notification of the decision on appeal, to file a substantive appeal.  Thus, the May 13, 2011 VA Form 9 was timely.  

The RO determined, however, that the VA Form 9 was incomplete, as it bore the appellant's thumbprint in lieu of her signature, but did not contain the signature of at least two witnesses to the thumbprint, as required by VA regulation.  See 38 C.F.R. § 3.2130.  The RO found that a properly completed VA Form 9 is one that includes the signature of the claimant, his/her representative or his/her guardian.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998), cert. denied 119 S. Ct. 371 (1999).  The Board disagrees.  

The Board notes that in Fleshman, the document at issue was a formal claim for compensation, not a substantive appeal.  In the present case, the VA Form 9 filed by the appellant contained the Veteran's name, the appellant's name, and the claims number, sufficient information to identify the claim on appeal.  Moreover, the relevant laws and regulations regarding substantive appeals do not contain an explicit requirement that the document be signed by the appellant, and the Board finds no basis to find such a requirement in the present case.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  As such, the May 2011 VA Form 9 filed by the appellant was timely, and the appeal of the denial of compensation from the FVEC is perfected for appellate review.  


FVEC Payment

The appellant submitted a claim for a one-time payment from the FVEC Fund, alleging that she was entitled to such payment as the surviving spouse of an eligible veteran.  In considering this appeal on the merits, the Board is cognizant that it was most recently denied by the agency of original jurisdiction on a procedural basis.  Nevertheless, because the law and not the facts are dispositive of the issue on appeal, no prejudice results to the appellant from the Board's adjudication at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The American Recovery  and Reinvestment Act created the FVEC Fund to provide a one-time payment to eligible persons with qualifying service.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202  (2009).  An eligible person is any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  

The required time period for filing a claim for the one-time payment from the FVEC Fund extended from February 17, 2009, the date of enactment, to February 16, 2010.  See Pub. L. No. 111-5, § 1002(c)(1), 123 Stat. 115, 200-202 (February 17, 2009) (providing for payment to an eligible person who files a claim from February 17, 2009, through February 16, 2010).  If an eligible person filed a claim for the one-time payment from the FVEC Fund but died before the payment was made, the payment shall be made to the surviving spouse, if any, of the eligible person.  See Pub. L. No. 111-5, § 1002(c)(2), 123 Stat. 115, 203 (February 17, 2009).  

As the issue before the Board hinges on the date of the Veteran's death, the Board need not address either whether the Veteran had qualifying service or the appellant's status as a surviving spouse.  Unfortunately, the Veteran's death certificate indicates he died in June 2004, several years before the enactment of the American Recovery and Reinvestment Act in February 2009.  Therefore, it was impossible for the Veteran to have filed a claim for a one-time payment from the FVEC Fund on or after February 17, 2009, as is required. 

As such, presuming the appellant is the Veteran's surviving spouse, she nevertheless has no legal entitlement to the one-time payment as the Veteran died prior to the filing period for such a claim.  Therefore, there is no legal basis on which her claim could be granted.  In her contentions regarding this appeal, the appellant contends the legal requirements for a one-time payment from the FVEC Fund as presently written are inequitable and unconstitutional in depriving her of this benefit.  While the Board may be sympathetic to her situation, it lacks the legal authority to amend or modify the law.  As the law, and not the evidence, is dispositive in this case, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  






	(CONTINUED ON NEXT PAGE)



ORDER

The appellant having filed a timely substantive appeal, her appeal of the denial of a one-time payment from the FVEC Fund is perfected.  

Entitlement to a one-time payment from the FVEC Fund to the surviving spouse of the Veteran is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


